Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the reference characters are handwritten, making it difficult to determine what some of the reference characters actually are (for example, it is unclear whether a “9” or “g” is being used).  
	Figure 7 includes an empty leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "36" and "38" have both been used to designate the same element.  
	Reference characters "54", "55", "56", and "58" have all been used to designate the same element.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is a copy of the first page of the PCT publication (see below).  Correction is required.  See MPEP § 608.01(b).

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

The disclosure is objected to because of the following informalities:	In line 4 of page 13, the phrase “rim 12” should be replaced with the phrase - -rim portion 12 of the wheel 2.   
	In lines 10 and 13 of page 16, the transmission component-side pressure chamber is denoted by reference characters “72” and “60”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that it is unclear what element of the invention is being referred to by the term “its”. 
	In line 1 of claims 2, 8, and 12-13, the phrase “a compressor assembly” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “compressor assembly” set forth in line1 of these claims is the same element of the invention as previously set forth in claim 1, or is an additional element of the invention. 

	In line 1 of claims 3 and 9-10, the phrase “a compressor assembly” is a triple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “compressor assembly” set forth in line1 of these claims is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	In line 1 of claim 11, the phrase “a compressor assembly” is a quadruple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “compressor assembly” set forth in line1 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	In line 5 of claim 3 and line 3 of claim 15, the phrase “a pressure medium” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “pressure medium” in line 3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 9 is indefinite due to the fact that it is unclear what element of the invention includes “the wheel hub side”. 
	Claim 10 is indefinite due to the fact that it is unclear what element of the invention includes “a hub side”. 
	Claim 11 is indefinite due to the fact that it is unclear what element of the invention includes “the hub side”. 

Claim 6 recites the limitation "the compressor component" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 7 recites the limitation "the electric drive" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Claim 9 recites the limitations "the wheel mount side" and "the wheel hub side" in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim. These limitations have not been previously set forth in the claims.

Claim 11 recites the limitation "the wheel mount-side components" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by McGhee (5,505,080). McGhee shows a vehicle compressor assembly having all of the features as set forth in the above claims.

Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isono et al (8,052,400). Isono et al shows a vehicle compressor having all of the features as set forth in the above claims. 
	Per claim 1, a compressor 20 is mounted in a wheel hub mount 11 on which a wheel B is rotatably mounted. 
	Per claim 2, the compressor 20 includes at least one compression chamber Ro that rotates with the wheel hub.
	Per claim 3, the volume of the compression chamber Ro is changed by the translatory movement of a hub-side compressor component (i.e. a piston 23).
	Per claim 4, the compressor 20 may include an electric drive 49.
	Per claim 5, the piston 23 oscillates in the axial direction when the compressor 20 is in operation. 
	Per claim 12, the compressor 20 includes a coupling mechanism 25 that couples a drive-side transmission component 24 to a hub-side transmission component (namely the piston 23). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono et al as applied to claims 1-5 and 12 above, and further in view of Loewe (2007/0151648). 
	Regarding claim 14, Isono et al does not disclose the use of a filter at the intake end of the compressor. Loewe teaches the use of a compressor having a filter 80 located at the intake end thereof. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the intake end of the compressor of Isono et al with a filter to prevent debris from entering the compressor.
	Regarding claim 15, Isono et al as modified by Loewe does not disclose that air moved through the compressor cleans the filter. However, it is well known in the art that air filters are typically cleaned by conveying pressurized air through the filter. Therefore, it would have been obvious to one of ordinary skill in the art that it is possible to clean the filter of Isono et al as modified by Loewe using pressurized air, to increase the useful life of the filter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8, 12, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, and 22-23 of copending Application No. 16/462,825 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are fully encompassed by the patented claims. Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 7, and 14-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, and 23-24 of copending Application No. 16/462,799 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, and 14-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 29-30 of copending Application No. 16/463,287 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show hub mounted air compressors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617